Citation Nr: 1127424	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-22 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a left eye injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served in the Reserves from June 1988 to May 1992, to include a period of active duty from August 1988 to January 1989.  He also had service in the Army National Guard from May 1992 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a March 2011 hearing sitting at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  


FINDING OF FACT

The evidence is in at least relative equipoise that the Veteran has a currently diagnosed left eye disorder that is related to his inservice left eye injury.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a left eye injury have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for residuals of a left eye injury, which constitutes a complete grant of the issue on appeal.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2010).  When the evidence is in relative equipoise, the Veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Additionally, and particularly relevant to this Veteran's claim, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2002); 38 C.F.R. § 3.6 (2010).  ACDUTRA includes the full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of Annual Training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.

The Veteran was a member of the Army National Guard from May 1992 to December 1992.  His service treatment records indicate that his two-week long Annual Training was completed in early August 1992.  Id.  Because this training qualifies as ACDUTRA, service connection may be granted if the Veteran has a current disability resulting from an injury he sustained during that period.  38 C.F.R. § 3.6(a).

Multiple August 1992 service treatment records reflect that in early August 1992, during Annual Training as part of his National Guard service, the Veteran was struck in the eye by a tree limb while on patrol during a training exercise.  The injury was noted in to have been incurred in the line of duty.  He was treated with sulfacetamide sodium ophthalmic ointment and returned to quarters.  Later August 1992 service treatment records indicated that the Veteran's left eye corneal abrasion was healing with the help of those eye medications.  

Subsequent to service, September 2009 private treatment records note the Veteran's report of a large floater in front of his left eye ever since a 1992 left eye trauma where he was poked in the eye by a tree branch.  A diagnosis of vitreal degeneration from a 1992 trauma was made.  At the May 2010 VA eyes examination, the Veteran reported three to four black spots or floaters since the 1992 left eye trauma.  However, the VA examiner did not find any evidence of ocular disability after a complete dilated funduscopic eye examination, only noting the Veteran's report of subjective vitreous floaters.  At his March 2011 Board hearing, the Veteran testified that during an August 1992 night patrol, he was hit in the left eye by a branch, resulting in a corneal abrasion.  The medics cleaned it out and put a dressing on it, but it became infected, and he had to seek civilian treatment for it.  Since then, he testified, he experienced black dots or floaters in his left eye field of vision, which had become progressively worse since the injury.

Two opinions of record address the etiology of the Veteran's left eye floaters.  The May 2010 VA examiner noted that vitreous floaters are generally caused by the normal aging process, and that ocular trauma can cause certain types of vitreous floaters, usually in the form of posterior vitreous detachments, hemorrhages, or retinal injuries.  Superficial corneal abrasions in isolation, such as documented in the Veteran's case, are not typically severe enough to cause the aforementioned injuries.  The August 1992 dilated eye examination confirmed the absence of any posterior segment trauma, and a current examination revealed no evidence of corneal scarring or any other anterior segment disorder; the posterior segment was completely normal with no evidence of posterior vitreous detachment, old retinal breaks, or vitreous degeneration that could be a result of an ocular trauma leading to vitreous debris/floaters.  Therefore, it was the examiner's opinion that the Veteran's subjective vitreous floaters were not caused by or related to the inservice corneal abrasion.  

Conversely, in a June 2010 opinion, the Veteran's private optometrist noted that the Veteran began to have floaters and black spots in his vision in his left eye at the time of the August 1992 corneal abrasion, and experienced them since that time.  She also noted that on her examination in September 2009, funduscopic examination of the left eye showed several floaters in the vitreous.  She opined that it was more likely than not that the August 1992 left eye injury caused the daily visual disruption that he experienced.  Her rationale asserted that while floaters often occur as a result of the normal aging process, the Veteran was not of the age where such changes normally begin to occur, and his floaters, which were only present in the injured eye, had occurred since the 1992 incident.

Both the May 2010 VA opinion and the June 2010 private opinion are probative evidence.  Both clinicians reviewed the Veteran's available service treatment records, and conducted a complete physical examination of the left eye to include funduscopic evaluation.  While their conclusions differ, each clinician's opinion is based on both review of those records and on clinical findings.  Both opinions also consider, as credible lay evidence, the Veteran's contention that he experienced left eye floaters since the time of the 1992 left eye injury.  Because there is no reason to discount either opinion's value, the Board finds that both opinions are probative evidence with respect to the Veteran's claim.

When weighting the positive and negative evidence, specifically considering the Veteran's testimony as to the continuity of his symptomatology, the Board finds that the evidence is at least in equipoise.  Accordingly, all doubt is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App at 54-56; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, service connection for residuals of a left eye injury is warranted.






ORDER

Entitlement to service connection for residuals of a left eye injury is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


